

	

		II

		109th CONGRESS

		1st Session

		S. 2110

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Mr. Crapo (for himself,

			 Mrs. Lincoln, Mr. Thomas, and Mr.

			 Allard) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Endangered Species Act of 1973 to enhance

		  the role of States in the recovery of endangered species and threatened

		  species, to implement a species conservation recovery system, to establish

		  certain recovery programs, to provide Federal financial assistance and a system

		  of incentives to promote the recovery of species, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Collaboration for the Recovery

			 of Endangered Species Act.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—State Government Assistance

					Sec. 101. Short title.

					Sec. 102. Cooperation with the States.

					TITLE II—Priority for Listing and Recovery

					Sec. 201. Short title.

					Sec. 202. Determination and recovery of endangered species and

				threatened species.

					TITLE III—Incentives for Species Recovery

					Sec. 301. Short title.

					Sec. 302. Conservation banks.

					Sec. 303. Exceptions.

					Sec. 304. Technical corrections.

					Sec. 305. Tax incentives.

					TITLE IV—Protections and Measures in Forests

					Sec. 401. Protections and measures.

				

			IState Government

			 Assistance

			101.Short

			 titleThis title may be cited

			 as the State Government Assistance in

			 Recovery Act.

			102.Cooperation

			 with the StatesSection 6 of

			 the Endangered Species Act (16 U.S.C. 1535) is amended—

				(1)in subsection

			 (c), by adding at the end the following:

					

						(3)Cooperative

				agreements

							(A)Agreements

								(i)In

				generalA cooperative agreement entered into by the Secretary

				under this subsection may provide for development of a program for the

				conservation of—

									(I)a species

				determined to be a candidate species under section 4(b)(3)(B)(iii); or

									(II)any other

				species that the State and the Secretary agree is likely to be determined to be

				an endangered species or threatened species under section 4(a)(1).

									(ii)Application of

				take statementAfter consultation on the cooperative agreement in

				accordance with subsection (e)(2), any incidental take statement issued on the

				cooperative agreement shall apply to any species described in clause (i) and to

				the State and any landowners enrolled in any program under the cooperative

				agreement, without further consultation (except any additional consultation

				required under subsection (e)(2)), if—

									(I)the species is

				subsequently determined to be an endangered species or a threatened species;

				and

									(II)the cooperative

				agreement remains an adequate and active program for the conservation of

				endangered species and threatened species.

									(B)MonitoringA

				cooperative agreement entered into by the Secretary under this subsection may

				provide for monitoring, or assistance in monitoring, the status of—

								(i)a

				candidate species in accordance with section 4(b)(3)(C)(iii); or

								(ii)a species that

				is determined to be recovered, and that is delisted, in accordance with section

				4.

								(4)Enrollment of

				land or water rightsA cooperative agreement entered into by the

				Secretary under this subsection that provides for the enrollment of private

				land or water rights in any program established by the cooperative agreement

				shall ensure that the decision to enroll is voluntary for each owner of the

				land or water

				rights.

						;

				(2)in subsection

			 (d)(1)—

					(A)in the first

			 sentence—

						(i)by

			 striking pursuant to subsection (c) of this section; and

						(ii)by

			 striking or to assist and all that follows through

			 section 4(g) and inserting under paragraphs (1) or (2) of

			 subsection (c) or section 4(b)(5)(C), or to address candidate species or other

			 species at risk and recovered species under subsection (c)(3);

			 and

						(B)in subparagraph

			 (F), by striking monitoring the status of candidate species and

			 inserting developing a conservation program for, or monitoring the

			 status of, candidate species or other species determined to be at risk under

			 subsection (c)(3); and

					(3)by striking

			 subsection (e) and inserting the following:

					

						(e)Review of State

				programs

							(1)In

				generalAny action taken by the Secretary under this section

				shall be subject to periodic review by the Secretary at least every 3

				years.

							(2)Applicable

				authorityA cooperative agreement entered into by the Secretary

				under subsection (c) shall be subject to subsections (a)(2) through (d) of

				section 7 (including implementing regulations) only before the date on

				which—

								(A)the Secretary

				enters into the cooperative agreement; or

								(B)the Secretary

				approves any renewal of, or amendment to, the cooperative agreement

				that—

									(i)addresses species

				that—

										(I)are determined to

				be endangered species or threatened species;

										(II)are not

				addressed in the cooperative agreement; and

										(III)may be affected

				by the cooperative agreement; or

										(ii)contains new

				information about any species addressed in the cooperative agreement that the

				Secretary determines—

										(I)constitutes the

				best scientific and commercial data available; and

										(II)indicates that

				the cooperative agreement may have adverse effects on the species that had not

				been considered previously when the cooperative agreement was entered into or

				during any revision of or amendment to the cooperative agreement.

										(3)Suspension of

				cooperative agreementThe Secretary may suspend a cooperative

				agreement entered into by the Secretary under subsection (c), after

				consultation with the Governor of the affected State, if Secretary finds during

				the periodic review required by paragraph (1) that the cooperative agreement no

				longer constitutes an adequate and active program for the conservation of

				endangered species and threatened species.

							(4)Termination of

				cooperative agreementThe Secretary may terminate a cooperative

				agreement entered into by the Secretary under subsection (c), after

				consultation with the Governor of the affected State, if—

								(A)as result of

				subsections (a)(2) through (d) of section 7 (including implementing

				regulations), the Secretary determines that—

									(i)continued

				implementation of the cooperative agreement is likely—

										(I)to jeopardize the

				continued existence of endangered species or threatened species; or

										(II)to result in the

				destruction or adverse modification of critical habitat; and

										(ii)the cooperative

				agreement is not amended or revised to incorporate a reasonable and prudent

				alternative offered by the Secretary under section 7(b)(3); or

									(B)the cooperative

				agreement—

									(i)has been

				suspended under paragraph (3); and

									(ii)as of the date

				that is 180 days after the date of the suspension, has not been amended or

				revised and found by the Secretary to constitute an adequate and active program

				for the conservation of endangered species and threatened

				species.

									.

				IIPriority for

			 Listing and Recovery

			201.Short

			 titleThis title may be cited

			 as the Priority for Listing and

			 Recovery Act.

			202.Determination

			 and recovery of endangered species and threatened species

				(a)In

			 generalSection 4 of the

			 Endangered Species Act of 1973 (16 U.S.C. 1533) is amended—

					(1)by striking the section heading and all

			 that follows through (a) General.—(1) The Secretary and inserting

			 the following:

						

							4.Determination

				and recovery of endangered species and threatened species

								(a)In

				general

									(1)FactorsThe

				Secretary

									;

					(2)in subsection

			 (a)(3)(A), by striking clause (i) and inserting the following:

						

							(i)shall designate any habitat of an

				endangered species or a threatened species that is considered to be critical

				habitat in accordance with the priority system established under subsection

				(b); and

							;

				and

					(3)in subsection

			 (b)—

						(A)by striking

			 (b) Basis for

			 determinations.—(1)(A) The Secretary and inserting the

			 following:

							

								(b)Basis,

				priority, and schedule for decisions

									(1)Basis for

				decisions

										(A)In

				generalThe

				Secretary

										;

						(B)in paragraph (1),

			 by striking (B) In carrying out and inserting the

			 following:

							

								(B)ConsiderationsIn

				carrying

				out

								;

						(C)in paragraph (2),

			 by striking (2) The Secretary and inserting the

			 following:

							

								(2)Designation of

				critical habitatThe

				Secretary

								;

						(D)by redesignating

			 paragraphs (5) through (8) as paragraphs (7) through (10), respectively;

						(E)in paragraph

			 (3)—

							(i)by

			 striking (3)(A) To and inserting the following:

								

									(5)Petition

										(A)In

				generalTo

										;

							(ii)in

			 subparagraph (B)—

								(I)by striking

			 (B) Within 12 months and inserting the following:

									

										(B)FindingsIn

				accordance with the schedule established under paragraph (4), and not later

				than 3

				years

										;

								(II)in clause (ii),

			 by striking paragraph (5) and inserting paragraph

			 (7);

								(III)in clause

			 (iii)(I), by striking paragraphs (5) and (6) and inserting

			 paragraphs (7) and (8); and

								(IV)by indenting

			 clauses (i) through (iii) and subclauses (I) and (II) appropriately;

								(iii)in subparagraph

			 (C)—

								(I)by striking

			 (C)(i) A petition and inserting the following:

									

										(C)Other

				requirements

											(i)Treatment of

				certain petitionsA

				petition

											;

								(II)in clause (ii),

			 by striking (ii) Any and inserting the following:

									

										(ii)Judicial

				reviewAny

										;

				and

								(III)in clause

			 (iii)—

									(aa)by

			 striking (iii) The Secretary and inserting the following:

										

											(iii)MonitoringThe

				Secretary

											;

				and

									(bb)by

			 striking paragraph 7 and inserting paragraph (9);

			 and

									(iv)in

			 subparagraph (D)—

								(I)by striking

			 (D)(i) To the maximum extent practicable, within 90 days and

			 inserting the following:

									

										(D)Substantial

				scientific information

											(i)In

				generalIn accordance with the schedule described in paragraph

				(4), and not later than 1 year

											;

				and

								(II)in clause (ii),

			 by striking (ii) Within 12 months and inserting the

			 following:

									

										(ii)Intent to

				proceedIn accordance with the schedule described in paragraph

				(4), and not later than 3

				years

										;

								(F)in paragraph (4),

			 by striking (4) Except as provided in paragraphs (5) and (6) of this

			 subsection and inserting the following:

							

								(6)Rulemaking

				proceduresExcept as provided in paragraphs (7) and

				(8)

								;

						(G)in paragraph

			 (7)(A) (as redesignated by subparagraph (C))—

							(i)in

			 clause (i), by striking , and and inserting a semicolon;

			 and

							(ii)by

			 striking clause (ii) and inserting the following:

								

									(ii)give actual notice of the proposed

				regulation (including the complete text of the regulation) to, and invite the

				comment of—

										(I)the State agency in each State in which

				the species is believed to occur;

										(II)each county or equivalent jurisdiction

				in which the species is believed to occur; and

										(III)any county or municipality that has

				administrative jurisdiction over the area; and

										(iii)with respect to a regulation to

				designate or revise a designation of critical habitat—

										(I)publish maps and coordinates that

				describe, in detail, the specific areas that meet the definition under section

				3 of, and are designated under subsection (a)(3) as, critical habitat, and all

				field survey data upon which the designation is based; and

										(II)maintain the maps, coordinates, and data

				on a publicly accessible Internet page of the Department; and

										(iv)include in each of the notices

				required under this subparagraph a reference to the Internet page described in

				clause

				(iii)(II);

									;

							(H)in paragraph (8)

			 (as redesignated by subparagraph (C))—

							(i)in

			 subparagraph (A), by striking paragraph (5)(A)(i) and inserting

			 paragraph (7)(A)(i);

							(ii)in

			 subparagraph (C), by striking the matter preceding clause (i) and inserting the

			 following:

								

									(C)Final

				regulationEither 3 years after the date on which a recovery

				program is commissioned or in accordance with the schedule described in

				paragraph (4), and in no case later than 5 years after the date on which an

				endangered species or threatened species is listed under this Act, the

				Secretary shall publish a final regulation designating the critical habitat of

				the endangered species or threatened species, unless the Secretary determines

				that—

									;

				and

							(iii)by adding at

			 the end the following:

								

									(D)Provisional

				recovery goalsThe Secretary shall promulgate and publish

				provisional recovery goals for a species at the time of the listing of the

				species, which—

										(i)may set standards

				for delisting; and

										(ii)shall remain in

				effect, unless replaced by an approved recovery

				plan.

										;

							(I)in paragraph (9)

			 (as redesignated by subparagraph (C)), by striking (9) Neither paragraph

			 (4), (5), or (6) and inserting the following:

							

								(9)EmergenciesNeither

				paragraphs (6) through

				(8)

								;

						(J)in paragraph (10)

			 (as redesignated by subparagraph (C)), by striking (8) The

			 publication and inserting the following:

							

								(10)Publication of

				regulationsThe

				publication

								;

						(K)by inserting

			 after paragraph (2) the following:

							

								(3)Priority for

				determinations, designations, and commissioning of recovery programs

									(A)In

				generalNot later than 270 days after the date of enactment of

				the Priority for Listing and Recovery

				Act, the Secretary of the Interior and the Secretary of Commerce,

				after providing notice and an opportunity for public comment, each shall

				establish a priority system for making all decisions under this subsection,

				subsection (a), and subsection (f) regarding various species in the most

				efficient and effective manner practicable.

									(B)Criteria for

				prioritiesThe priority system shall assign priorities to species

				based on—

										(i)the magnitude and

				immediacy of risk of extinction (high, moderate, or low), considering—

											(I)the level of risk

				to the species based on the factors described in subsection (a)(1);

											(II)the geographic

				distribution of the species (wide or narrow),

											(III)the habitat

				specificity of the species (broad or restricted); and

											(IV)the taxonomic

				distinctiveness of the species (monotypic genus, species, subspecies, or

				distinct population segment);

											(ii)the likelihood

				of achieving recovery of the species;

										(iii)the quality and

				quantity of available information, with the species priority increasing

				progressively as current professional documentation is obtained for each of the

				following in order of increasing importance:

											(I)Distribution of

				the species based on data describing presence and absence.

											(II)Habitat types

				that correlate with population density (defined as various concentrations of

				individuals of the species occupying an area).

											(III)Rates of

				reproduction, survival, or population growth.

											(IV)Habitat types

				that correlate with rates of reproduction, survival, or population

				growth;

											(iv)the degree to

				which recovering the species helps recover other species; and

										(v)the degree to

				which recovery efforts would minimize conflicts with—

											(I)construction,

				development projects, jobs, private property, or other economic

				activities;

											(II)military

				training and operations; or

											(III)other human

				activities.

											(C)Incentive for

				collaborative conservation

										(i)In

				generalThe Secretary shall assign highest priority to a decision

				pending for any species if petitioned to do so by a collaborative group that,

				in the judgment of the Secretary, meets the description of an executive

				committee under subsection (f)(3)(B).

										(ii)FacilitationIf

				a collaborative group described in clause (i) uses non-Federal funds to carry

				out actions that support the completion of the pending action for a species,

				the Secretary shall facilitate the pending action to a commensurate

				extent.

										(4)Schedule

									(A)In

				generalThe Secretary shall establish a schedule of all decisions

				under this subsection, subsection (a), and subsection (f) based on the priority

				ranking system described in paragraph (3).

									(B)EstimatesNot

				later than February 1 of each year following the date of enactment of this

				subparagraph, the Secretary shall submit to the Committee on Appropriations of

				the Senate and the Committee on Appropriations of the House of Representatives

				an estimate with respect to the following year, based on the priority ranking

				system described in paragraph (3), of—

										(i)the quantity

				of—

											(I)petitions to be

				reviewed under this section;

											(II)status reviews

				to be completed under this section; and

											(III)rules that will

				be promulgated with respect to status and critical habitat; and

											(ii)the amount of

				funds required for each recovery plan to be funded under this section.

										(C)Pending

				actionsThe schedule established under subparagraph (A) shall

				include all decisions pending under this subsection, subsection (a), and

				subsection (f), including—

										(i)findings and

				decisions based on status reviews, proposed determinations, or final

				determinations for which a court has issued an order prior to the date of

				enactment of the Collaboration for the

				Recovery of Endangered Species Act remanding to the Secretary a

				decision, or setting a schedule for the Secretary to act, or requiring any

				other action regarding such findings and decisions; and

										(ii)designations of

				critical habitat for which a court has issued an order prior to the date of

				enactment of the Collaboration for the

				Recovery of Endangered Species Act remanding to the Secretary a

				decision, or ordering the Secretary to act by a specified date, or requiring

				any other action regarding the designation of critical habitat.

										(D)Remanded

				actionsNo court shall have the power to require the Secretary to

				complete an action inconsistent with the schedule established under

				subparagraph (A).

									(E)Revisions to

				scheduleThe Secretary may revise the schedule established under

				subparagraph (A) during a fiscal year by—

										(i)reviewing a

				petition received during the fiscal year that the Secretary determines to be

				filed in a timely manner; or

										(ii)elevating the

				priority of a recovery plan that receives financial or other commitments from a

				non-Federal

				sponsor.

										;

						(4)by striking

			 subsection (f) and inserting the following:

						

							(f)Recovery

				programs

								(1)In

				generalWhen a species is scheduled for recovery under subsection

				(b)(4), or upon the petition of a collaborative group that qualifies as an

				executive committee under paragraph (3), the Secretary—

									(A)shall establish a

				recovery program for that species, and other threatened or endangered species

				if practicable, by assigning a recovery coordinator; and

									(B)may, based on the

				nature and extent of actions required for recovery, also form a recovery team,

				an executive committee, or both.

									(2)Recovery

				team

									(A)Establishment

										(i)In

				generalIf the Secretary establishes a recovery team, the team

				shall consist of members of appropriate public and private agencies and

				institutions reflecting individual perspectives and objectiveness resulting

				from professional expertise, and technical and academic experience, relating to

				the species or ecosystem that is the subject of the recovery program.

										(ii)Lack of

				biasIn carrying out the duties described in subparagraph (B),

				members described in clause (i) shall provide their expertise in good faith and

				not express the views or representations of any organization.

										(B)DutiesAfter

				considering the provisional recovery goals set by the Secretary under

				subsection (b)(8)(D) and identifying all relevant conservation programs of

				State, local, tribal, and private entities and foreign governments, a recovery

				team shall propose a recovery plan to the executive committee.

									(C)FACAA

				recovery team established under this subsection shall not be subject to the

				Federal Advisory Committee Act (5 U.S.C. App.).

									(3)Executive

				committee

									(A)In

				generalFor each recovery program, the Secretary shall establish

				an executive committee to propose collaborative efforts to achieve the goals of

				the recovery plan.

									(B)MembershipThe

				membership of an executive committee shall—

										(i)reflect a

				cross-section of interests from appropriate public and private persons,

				agencies, or institutions reflecting a balance of viewpoints;

										(ii)to be selected

				for diversity of knowledge and experience in natural resource issues and for

				commitment to collaborative decisionmaking;

										(iii)to the maximum

				extent practicable, be from communities within and adjacent to the recovery

				plans geographic area; and

										(iv)have an

				economic, social, or professional interest in the recovery of the

				species.

										(C)DutiesAn

				executive committee shall—

										(i)review the

				proposed recovery plan and make recommendations on collaborative efforts that

				may be undertaken to implement and achieve the goals of the recovery

				plan;

										(ii)consult with the

				applicable recovery team, as necessary;

										(iii)consult with

				State, local, and tribal governments and landowners on opportunities for

				implementation of the recovery plan; and

										(iv)after approval

				by the Secretary of the applicable recovery plan, publish a work plan

				describing the collaborative and voluntary efforts that the executive committee

				recommends to contribute to the recovery of the applicable species.

										(D)FACAAn

				executive committee established under this subsection shall not be subject to

				the Federal Advisory Committee Act (5 U.S.C. App.).

									(4)Recovery

				coordinatorThe Secretary shall assign for each recovery program,

				by direct employment or cooperative arrangement with an appropriate Federal

				department or agency, a full-time recovery coordinator—

									(A)to serve as the

				primary staff to implement the recovery plan and manage program operations for

				the executive committee, if applicable; and

									(B)to the maximum

				extent practicable, to ensure that relevant Federal and State programs are

				coordinated to support programs toward the recovery goals of the recovery

				plan.

									(5)Recovery

				plan

									(A)In

				generalA recovery plan shall—

										(i)be proposed by a

				recovery team and an executive committee, in a case in which a recovery team

				and executive committee are involved in the recovery program;

										(ii)be approved by

				the Secretary; and

										(iii)include—

											(I)a description of

				site-specific recovery actions that may be necessary to achieve the goal of the

				plan for the conservation of the species, including appropriate financial

				assistance and incentive programs for landowners;

											(II)guidance on how

				the geographic distribution of site-specific recovery actions can enhance the

				effectiveness of the actions in promoting recovery; and

											(III)objective,

				measurable criteria (including population size and geographic range) that, when

				met, would result in a determination, in accordance with this section, that the

				status of the species should be changed from an endangered species or a

				threatened species, or that the species should be removed from the list.

											(B)Effect of

				planA recovery plan approved by the Secretary—

										(i)shall be

				non-binding and advisory; and

										(ii)may be amended

				by the Secretary or by recommendation of the executive committee and approval

				by the Secretary.

										(C)Relationship to

				conservation programsThe Secretary shall—

										(i)acknowledge

				appropriate existing conservation programs; and

										(ii)coordinate with

				all governmental agencies to incorporate those programs in a recovery

				plan.

										(6)Periodic

				review

									(A)In

				generalThe Secretary shall periodically review the progress of

				all recovery programs.

									(B)InquiryIf

				the Secretary finds that a recovery program is not making progress towards

				recovery of the species or is not acting within the guidance of the recovery

				plan, the Secretary shall submit to the relevant executive committee a written

				inquiry for an explanation that requests specific remedial actions.

									(C)ResponseThe

				executive committee shall have 180 days from the date of receipt of the inquiry

				to fulfill the request.

									(D)Dispute

				resolutionIf the executive committee disputes the findings of

				the Secretary—

										(i)the Secretary

				shall, in consultation with an appropriate professional society, appoint a

				technical reviewer;

										(ii)the executive

				committee shall, in consultation with an appropriate professional society,

				appoint a technical reviewer;

										(iii)the 2 technical

				reviewers shall appoint a third technical reviewer;

										(iv)the technical

				reviewers, based on majority opinion, shall make a recommendation to the

				Secretary as to whether the program is achieving progress toward recovery and

				whether remedial actions are necessary; and

										(v)having considered

				the recommendation of the technical reviewers, the Secretary may—

											(I)require remedial

				actions of the executive committee;

											(II)decommission the

				recovery program; or

											(III)take other

				appropriate

				actions.

											;

					(5)in subsection

			 (g)(2), by striking paragraph 7 of subsection (b) of this

			 section and inserting subsection (b)(9);

					(6)in subsection

			 (h)(1), by striking subsection (b)(3) of this section and

			 inserting subsection (b)(5); and

					(7)in subsection

			 (i)—

						(A)by striking

			 subsection (b)(5)(A)(ii) and inserting subsection

			 (b)(7)(A)(ii); and

						(B)by striking

			 subsection (b)(3) and inserting subsection

			 (b)(5).

						(b)Conforming

			 amendmentThe table of contents in the first section of the

			 Endangered Species Act of 1973 (16 U.S.C. 1531 note) is amended by striking the

			 item relating to section 4 and inserting the following:

					

						

							Sec. 4. Determination and recovery of

				endangered species and threatened

				species.

						

						.

				IIIIncentives for

			 Species Recovery

			301.Short

			 titleThis title may be cited

			 as the Incentives for Species Recovery

			 Act.

			302.Conservation

			 banks

				(a)In

			 generalThe Endangered Species Act of 1973 (16 U.S.C. 1531 et

			 seq.) is amended by inserting after section 4 the following:

					

						4A.Conservation

				banks

							(a)PurposesThe

				purposes of this section are—

								(1)to conserve,

				restore, and enhance habitat for the conservation and recovery of—

									(A)candidate

				species;

									(B)threatened

				species;

									(C)endangered

				species; and

									(D)species of

				special concern; and

									(2)to provide market

				incentives that promote conservation of species on private property.

								(b)DefinitionsIn

				this section:

								(1)Conservation

				bankThe term conservation bank means an area of

				land, water, or other habitat (not necessarily contiguous) that is

				managed—

									(A)in perpetuity, or

				for another appropriate period, under an enforceable legal instrument;

				and

									(B)for purposes of

				conservation and recovery of—

										(i)a habitat;

										(ii)a candidate

				species, threatened species, or endangered species; or

										(iii)a species of

				special concern.

										(2)Credit

									(A)In

				generalThe term credit means the unit of currency

				of a conservation bank, generated by preserving or restoring habitat in a

				conservation bank agreement, as established through a quantification of the

				conservation values of a species or habitat.

									(B)Conservation

				valuesConservation values described in subparagraph (A)

				shall—

										(i)be determined by

				the Secretary for each conservation bank; and

										(ii)be converted

				into a fixed number of credits that may be bought, sold, or traded to offset

				the impact of Federal, State, tribal, local, or private activities.

										(3)Service

				area

									(A)In

				generalThe term service area means an area

				identified in a conservation bank agreement.

									(B)InclusionsThe

				term service area includes a soil type, watershed, habitat type,

				political boundary, an area described in a federally-recognized conservation

				plan, and an area designated for conservation purposes in which a credit may be

				used to offset an effect of a project.

									(c)Establishment

				and management of conservation banks

								(1)EstablishmentA

				conservation bank under this section may be established by any private

				landowner that—

									(A)submits to the

				Secretary an application, in accordance with any regulations promulgated by the

				Secretary;

									(B)demonstrates that

				the affected area of land, water, or other habitat is managed under an

				enforceable legal instrument; and

									(C)contributes to

				the conservation of the candidate species, threatened species, endangered

				species, or species of special concern that is the subject of the conservation

				bank.

									(2)Certain

				property ownersA property owner that uses Federal or State

				funding (including funding for technical assistance), such as funding under the

				Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 116 Stat.

				134) or an amendment made by that Act, may submit an application to the

				Secretary under paragraph (1)(B)(i).

								(3)Determinations

				regarding applicationsThe Secretary shall approve or disapprove

				a proposed conservation bank under paragraph (1)(B) not later than 180 days

				after the date on which the application relating to the conservation bank is

				submitted to the Secretary under paragraph (1)(B)(i).

								(4)Management

									(A)In

				generalA conservation bank established under paragraph (1) may

				be managed, in accordance with a conservation bank agreement under subparagraph

				(B), by—

										(i)a

				State, in accordance with a process of the State that has been approved by the

				Secretary;

										(ii)the holder of

				the conservation bank;

										(iii)a party other

				than the holder of the conservation bank, as specified in the conservation bank

				agreement; or

										(iv)a party that

				acquires property rights relating to the conservation bank.

										(B)Conservation

				bank agreements

										(i)In

				generalThe holder of a conservation bank under this section

				shall—

											(I)establish an

				agreement that describes the proposed management of the conservation bank;

				and

											(II)submit the

				agreement to the Secretary for approval.

											(ii)Approval by

				SecretaryAs soon as practicable after the date on which the

				Secretary receives an agreement under clause (i)(II), the Secretary shall

				approve or disapprove the agreement.

										(iii)AmendmentsAn

				agreement approved under clause (ii) may be amended on the approval of—

											(I)each party to the

				agreement; and

											(II)the

				Secretary.

											(iv)Nullification

				of agreementThe Secretary shall nullify an agreement approved

				under clause (ii) on a determination by the Secretary that—

											(I)the holder of the

				conservation bank has been convicted of—

												(aa)making a

				materially false statement on a bank application or a report to the Secretary;

				or

												(bb)any other

				offense that demonstrates that the holder is unfit to manage the conservation

				bank; or

												(II)(aa)the holder of the

				conservation bank has irremediably failed to carry out the duties of the

				holder; and

												(bb)the failure was not the result of a

				drought, hurricane, tornado, or other event outside the reasonable control of

				the holder.

												(d)Recovery plans

				and incentive programsIn developing and implementing recovery

				plans and incentive programs, the Secretary shall—

								(1)take into

				consideration the practicability of establishing conservation banks; and

								(2)not later than

				180 days after the date of enactment of this section, promulgate regulations to

				manage conservation banks in a manner that balances—

									(A)the biological

				conditions of candidate species, threatened species, and endangered species,

				species of special concern, and habitat; with

									(B)economic free

				market principles to ensure value to landowners through a tradable credit

				program.

									(e)RegulationsRegulations

				promulgated under subsection (d)(2) shall include provisions relating

				to—

								(1)conservation and

				recovery goals;

								(2)activities that

				may be carried out in a conservation bank;

								(3)design,

				operation, and management to ensure the viability of conservation banks;

								(4)the demonstration

				of adequate legal control of property proposed to be included in the

				conservation bank, such as a title, license, easement, or option relating to

				the property;

								(5)criteria for

				determining—

									(A)the number of

				credits allocated to a conservation bank under subsection (f)(1);

									(B)methods for

				accounting for, and recording, the creation and use of credits; and

									(C)a timeline with

				respect to the transfer and accounting of credits;

									(6)the determination

				of the boundaries of service areas;

								(7)the applicability

				of, and compliance with, sections 7 and 10;

								(8)the monitoring

				of, and reporting requirements for, conservation banks;

								(9)financial

				requirements to ensure the viability of conservation banks;

								(10)procedures for

				resolving disputes relating to conservation bank management, including

				procedures for providing notices; and

								(11)remedies for

				disputes that are not resolved under a procedure described in paragraph

				(10).

								(f)Transfer of

				credits by conservation banks

								(1)AllocationThe

				number of credits allocated for transfer by a conservation bank shall be

				determined by biological data that reflects—

									(A)the quality of

				habitat preserved or restored in the conservation bank;

									(B)the necessary

				amount of habitat needed to be preserved or restored within the entire service

				area of the conservation bank; and

									(C)the population of

				candidate species, threatened species, and endangered species, and species of

				special concern, that the conservation bank supports or could support.

									(2)Credit transfer

				approval process

									(A)In

				generalAs soon as practicable after the date of enactment of

				this section, the Secretary shall establish a standard credit transfer approval

				process for each service area to facilitate efficient and prompt transactions

				relating to credits.

									(B)RequirementsThe

				process established under subparagraph (A) shall provide for credit transfers

				for purposes of—

										(i)compliance with

				an injunctive order of a court;

										(ii)meeting a

				requirement under subsection (a) or (b) of section 7, or section 10(a)(1);

				and

										(iii)out-of-kind

				mitigation under subparagraph (C).

										(C)Out-of-kind

				mitigation

										(i)Definition of

				out-of-kindIn this subparagraph, the term

				out-of-kind, with respect to mitigation, means mitigation

				involving the same species or habitats, but in a different service area.

										(ii)Determination

				by SecretaryThe Secretary may allow out-of-kind mitigation

				through the use of credits if the Secretary determines that out-of-kind

				mitigation—

											(I)is a desirable

				ecological alternative to in-kind mitigation; and

											(II)is practicable

				for an expanded market of potential buyers of credits.

											(iii)PreferenceNotwithstanding

				any other provision of this subparagraph, the Secretary shall give preference

				to in-kind mitigation to the maximum extent practicable.

										(iv)Effect of

				subparagraphNothing in this subparagraph affects any requirement

				relating to in-kind mitigation.

										(D)LimitationIn

				establishing a process under this subsection, the Secretary shall not—

										(i)regulate the

				price of any credit transfer; or

										(ii)limit

				participation in the credit transfer process by any party.

										(3)Credit

				transfersA conservation bank may transfer credits of the

				conservation bank—

									(A)on the date on

				which the Secretary approves the conservation bank under subsection (c)(3);

				or

									(B)before the date

				described in subparagraph (A), if the holder of the conservation bank

				demonstrates to the satisfaction of the Secretary that—

										(i)the conservation

				bank agreement adequately provides for each activity proposed to be carried out

				relating to the conservation bank; and

										(ii)a timetable

				relating to the activities described in clause (i) has been approved by the

				Secretary.

										(4)Use of profits

				by certain holdersA holder of a conservation bank described in

				subsection (c)(2) may retain any profits from the transfer of a credit under

				this subsection.

								(g)Integration

				with other conservation plans

								(1)In

				generalExcept as provided in paragraph (2), to the maximum

				extent practicable, the creation of a conservation bank shall be integrated

				with conservation plans developed or being developed under section 10 if the

				conservation bank—

									(A)meets the

				ecological criteria of the habitat conservation plan; and

									(B)provides greater

				economic benefits compared with other forms of mitigation of habitat

				destruction.

									(2)Effect of

				subsectionNotwithstanding paragraph (1), nothing in this

				subsection requires any person operating a conservation bank in existence on

				the date of enactment of this section to submit an application for the

				conservation bank under this section.

								(h)Judicial

				review

								(1)In

				generalAny party to an agreement entered into with respect to a

				conservation bank may bring a civil action in a United States district court

				for a breach of the agreement.

								(2)Actions by

				courtA United States district court described in paragraph (1)

				may—

									(A)issue such awards

				and judgments, including equitable relief, as the court determines to be

				appropriate; and

									(B)award costs of

				litigation to the prevailing party.

									(3)Certain

				defendants

									(A)In

				generalNotwithstanding any other provision of law, the United

				States, a State, an Indian tribe, or a unit of local government may 0be named

				as a defendant in a civil action under this subsection.

									(B)Sovereign

				immunityAn entity described in subparagraph (A) that is named as

				a defendant in a civil action under this subsection shall be considered to have

				waived sovereign

				immunity.

									.

				(b)Conforming

			 amendmentThe table of contents of the Endangered Species Act of

			 1973 (16 U.S.C. 1531 note) is amended—

					(1)by inserting

			 after the item relating to section 4 the following:

						

							

								Sec. 4A. Conservation

				banks.

							

							;

						and(2)by inserting

			 after the item relating to section 17 the following:

						

							

								Sec. 18. Annual cost analysis by the Fish and Wildlife

				Service.

							

							.

					303.ExceptionsSection 10(a) of the Endangered Species Act

			 of 1973 (16 U.S.C. 1539(a)) is amended—

				(1)in paragraph

			 (2)—

					(A)in subparagraph (A)—

						(i)by striking clauses (i) and (iv);

						(ii)by redesignating clauses (ii) and (iii) as

			 subclauses (I) and (II), respectively, and indenting the subclauses

			 appropriately;

						(iii)in the matter preceding subclause (I) (as

			 redesignated by clause (i)), by striking that specifies— and

			 inserting the

			 following:

							

								that—(i)summarizes the potential for and degree of

				incidental take that may be reasonably expected to occur under the proposed

				action and habitat conservation plan; and

								(ii)specifies—

								;

						(iv)in

			 subclause (I) (as redesignated by clause (i)), by striking and the

			 funding and all that follows through the end of the subclause and

			 inserting the funding that will be available to implement those steps,

			 and reports describing the implementation and results of the conservation

			 plan;;

						(v)in

			 subclause (II) (as redesignated by clause (i)), by striking and

			 at the end; and

						(vi)by

			 adding at the end the following:

							

								(III)objective, measurable biological

				goals to be achieved for species covered by the plan and specific measures for

				achieving the goals consistent with subparagraph (B);

								(IV)measures the applicant will take

				to monitor impacts of the plan on covered species and the effectiveness of the

				measures in achieving the biological goals of the plan; and

								(V)adaptive management provisions

				necessary to respond to all reasonably foreseeable changes in circumstances

				that could appreciably reduce the likelihood of the survival and recovery of

				any species covered by the

				plan.

								;

						(B)in subparagraph

			 (B)—

						(i)in

			 the matter preceding clause (i), by striking If and inserting

			 The Secretary shall issue a permit for an application and the related

			 conservation plan if;

						(ii)in

			 clause (v)—

							(I)by striking

			 , if any,;

							(II)by striking

			 subparagraph (A)(iv) and inserting subparagraph

			 (A)(ii); and

							(III)by striking the

			 semicolon at the end and inserting a period; and

							(iii)by striking the

			 matter following clause (v); and

						(C)by striking

			 subparagraph (C) and inserting the following:

						

							(C)Voluntary

				contributions to recovery

								(i)In

				generalIf a proposed conservation plan implements a

				site-specific recovery action from a relevant approved recovery plan, the

				Secretary shall include such terms and conditions as the Secretary considers

				necessary to reduce or offset the impacts of incidental taking or otherwise

				comply with the requirements of paragraph (2)(B), such that—

									(I)the effect of the

				terms and conditions are approximately proportional in extent to the effect of

				the incidental take specified in the conservation plan under subparagraph

				(A)(i); and

									(II)the terms and

				conditions are feasible and consistent with the goals of the plan to the

				maximum extent practicable.

									(ii)Additional

				findingIf, in addition to a finding described in subparagraph

				(B), the Secretary finds that the proposed conservation plan will implement 1

				or more site-specific recovery actions from a relevant approved recovery plan,

				so long as the contribution to recovery is at least proportional to the

				potential for and degree of incidental take that may reasonably be expected to

				occur under the plan, the application relating to, and issuance of a permit

				for, the plan shall be considered to be exempt from—

									(I)section 7;

				and

									(II)the National

				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).

									(iii)Effect of

				paragraphThis paragraph does not limit the authority of the

				Secretary to require greater than acre-for-acre mitigation when necessary to

				address the extent of the impacts.

								;

				and

					(2)by adding at the

			 end the following:

					

						(3)Qualification

				for provisional permit

							(A)In

				generalAn applicant shall qualify for a provisional permit with

				respect to an application and the related conservation plan if, as of the date

				on which the applicant submits the application and the related conservation

				plan to the Secretary under this subsection—

								(i)the applicant

				voluntarily implements the terms of the proposed application under paragraph

				(2) during the pendency of review; and

								(ii)the applicant

				has completed a field survey to determine the area occupied by the

				species.

								(B)Effect of

				permitA provisional permit under subparagraph (A) shall—

								(i)authorize

				existing activities (except an activity that requires ground clearing) relating

				to the relevant land; and

								(ii)remain in effect

				until the date on which a permit is issued under this subsection.

								(C)Admissibility

				of informationInformation submitted by an applicant in an

				application under this paragraph shall not be admissible in any action relating

				to a prohibited act under section 9.

							(4)Agricultural

				agreementsIf a landowner enters into an agreement under title

				XII of the Food and Security Act of 1985 (16 U.S.C. 3831 et. seq.) and the

				conservation activities of the landowner include 1 or more site-specific

				recovery actions from an approved recovery plan resulting in a net conservation

				benefit for a listed species, the Secretary shall permit the incidental take of

				that species—

							(A)for the duration

				of the agreement; and

							(B)within the area

				in which the net conservation benefits will accrue, so long as the contribution

				to recovery is at least proportional to the potential for and degree of

				incidental taking that may reasonably be expected to occur in the

				agreement.

							(5)Liability while

				performing recovery actionsThe Secretary shall permit the

				incidental take of a species that—

							(A)occurs or may

				occur as a result of the landowner implementing a site-specific recovery action

				of an approved recovery plan in a manner that contributes to the conservation

				of the species; and

							(B)occurs or may

				occur within the area in which the net conservation benefits will accrue, so

				long as the contribution to recovery is at least proportional to the potential

				for and degree of incidental taking that may reasonably be expected to

				occur.

							(6)Requirements

				applicable upon compliance with permit

							(A)In

				generalExcept as otherwise provided in this paragraph, if the

				holder of a permit under this subsection for any purpose other than a

				scientific purpose is in compliance with the terms and conditions of the permit

				(including any conservation plan or agreement incorporated by reference in the

				permit), as determined by the Secretary, the Secretary shall not require the

				holder to adopt any minimization, mitigation, or other measure with respect to

				any species that the Secretary determines to be adequately covered by the

				permit during the term of the permit without the consent of the holder.

							(B)Identified

				change of circumstanceIf a change of circumstance that is

				identified in the permit occurs, as determined by the Secretary, the Secretary

				may require the holder to carry out only such additional minimization,

				mitigation, or other measures as are provided under the permit with respect to

				the circumstance.

							(C)Unidentified

				change of circumstanceIf a change of circumstance that is not

				identified in the permit occurs, the Secretary may require the holder to carry

				out only additional minimization, mitigation, and other measures that do not

				involve—

								(i)the commitment of

				any additional uncommitted land, water, or financial compensation; or

								(ii)the imposition

				of additional restrictions on the use of any land, water, or other natural

				resource that is otherwise available for development or use under the original

				terms and conditions of the permit.

								(D)Burden of

				proofThe Secretary shall have the burden of proof in

				demonstrating and documenting, using the best scientific and commercial data

				available, the occurrence of any changed circumstances for the purpose of this

				paragraph.

							(E)Assurances

								(i)Recent

				permitsAll permits issued under this subsection on or after the

				date of enactment of this paragraph, other than permits issued for scientific

				purposes, shall contain assurances regarding requirements specified in

				subparagraphs (B) through (D) of this paragraph and subparagraphs (A) and (B)

				of paragraph (5).

								(ii)Older

				permitsAll permits issued under this subsection on or after

				March 25, 1998, and before the date of enactment of this paragraph, other than

				permits issued for scientific purposes, shall be governed by the applicable

				portions of subsections (b) through (d) of section 17.22, and subsections (b)

				through (d) of section 17.32, of title 50, Code of Federal Regulations (as in

				effect as of the date of enactment of this paragraph).

								(7)Revocation of

				permit

							(A)In

				generalThe Secretary shall revoke a permit issued under this

				subsection if the Secretary determines that the holder of the permit is not in

				compliance with the terms and conditions of the permit.

							(B)Revocation of

				permit that includes conservation planThe Secretary may revoke a

				permit that includes a conservation plan described in this subsection due to a

				change in circumstances only if the Secretary—

								(i)determines that

				continuing the activities under the permit would be inconsistent with paragraph

				(2);

								(ii)not later than

				60 days before the date on which the Secretary revokes the permit, provides a

				notice of revocation to the holder of the permit; and

								(iii)is unable to

				otherwise remedy the inconsistency.

								(8)Statements and

				assessments

							(A)In

				generalIn preparing any environmental impact statement or

				environmental assessment under section 102 of the National Environmental Policy

				Act of 1969 (42 U.S.C. 4332) with respect to the application for, or issuance

				of, a permit under this subsection, the Secretary shall not identify or analyze

				the impacts and potential minimization and mitigation measures relating to any

				alternative other than—

								(i)the alternative

				presented by the permit applicant under the conservation plan or another

				document; and

								(ii)an alternative

				requiring no action by the Secretary.

								(B)RegulationsThe

				Secretary shall promulgate regulations under which the Secretary, subject to

				the availability of appropriations, shall reimburse a permit applicant under

				this subsection for reasonable amounts paid by the person for preparation by a

				contractor, or another person selected by the Secretary, of an environmental

				impact statement, environmental assessment, or related documentation or study

				required under section 102 of the National Environmental Policy Act of 1969 (42

				U.S.C. 4332) with respect to the application for, or issuance of, the

				permit.

							(9)Publication of

				notice of decisionNot later than 15 days before the proposed

				effective date of a permit, the Secretary shall publish in the Federal Register

				a notice of any decision of the Secretary to approve or disapprove an

				application for, or amendment to, a permit under this

				section.

						.

				304.Technical

			 correctionsSection 4(f)(1) of

			 the Endangered Species Act of 1978 (16 U.S.C. 1533(f)(1)) is amended—

				(1)in the matter

			 preceding subparagraph (A), by striking in development and

			 inserting in developing; and

				(2)in subparagraph

			 (A), by striking activity; and inserting activity;

			 and.

				305.Tax

			 incentives

				(a)Deduction for

			 cost of conservation and recovery bank credit

					(1)In

			 generalPart VI of subchapter B of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to itemized deductions for individuals and

			 corporations) is amended by adding at the end the following new section:

						

							200.Conservation

				bank creditsThere shall be

				allowed as a deduction an amount equal to the cost of any credit purchased from

				a conservation bank approved under section 4A of the Endangered Species Act of

				1973 in the taxable year in which such credit is

				purchased.

							.

					(2)Clerical

			 amendmentThe table of sections for such part VI is amended by

			 adding at the end the following new item:

						

							

								Sec. 200. Conservation bank

				credits.

							

							.

					(3)Effective

			 dateThe amendments made by this subsection shall apply to

			 taxable years ending after the date of the enactment of this Act.

					(b)Credit for

			 costs incurred for conversation activities related to endangered, threatened,

			 and candidate species

					(1)In

			 generalSubpart B of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to other credits) is amended by adding

			 at the end the following new section:

						

							30D.Credit for

				costs incurred for conversation and recovery activities related to endangered,

				threatened, and candidate species

								(a)Allowance of

				creditThere shall be allowed as a credit against the tax imposed

				by this chapter for the taxable year an amount equal to the qualified

				conservation and recovery costs of an eligible taxpayer for the taxable

				year.

								(b)Limitation based

				on amount of taxThe credit

				allowed under subsection (a) for the taxable year shall not exceed the excess

				of—

									(1)the sum of the

				regular tax liability (as defined in section 26(b)) plus the tax imposed by

				section 55, over

									(2)the sum of the

				credits allowable under subpart A and sections 27, 30A, 30B, and 30C for the

				taxable year.

									(c)Qualified

				conservation and recovery costsFor purposes of this section, the term

				qualified conservation and recovery costs means costs paid or

				incurred by the eligible taxpayer in carrying out approved site-specific

				recovery actions under section 4(f) of the Endangered Species Act (16 U.S.C.

				1533(f)), or any other Federal- or State-approved conservation and recovery

				agreements involving an endangered, threatened, or candidate species under the

				Endangered Species Act (16 U.S.C. 1531 et seq.) in an amount equal to—

									(1)under a binding

				agreement for not less than 99 years, the sum of—

										(A)the amount by

				which the fair market value of the land is reduced by such site-specific

				recovery actions or agreements, and

										(B)the actual costs

				to the property owner of such approved site-specific recovery actions or

				agreements,

										(2)under a binding

				agreement for not less than 30 years but less than 99 years, the sum of—

										(A)75 percent of the

				amount described in paragraph (1)(A), and

										(B)75 percent of the

				actual costs of such approved site-specific recovery actions or agreements,

				and

										(3)under a binding

				agreement for not less than 10 years but less than 30 years, 75 percent of the

				actual costs of such approved site-specific recovery actions or

				agreements.

									(d)Eligible

				taxpayerFor purposes of this section—

									(1)In

				generalThe term eligible taxpayer means any person

				who submits to the Secretary, together with the return of the taxpayer for the

				taxable year—

										(A)evidence of the

				binding agreement described in subsection (c), and

										(B)a written

				verification from a biologist not directly employed by the taxpayer that any

				conservation and recovery practice for which the taxpayer seeks a credit under

				this section—

											(i)is described in a

				Federal- or State-approved agreement in subsection (c), and

											(ii)was carried

				out—

												(I)during the

				taxable year, and

												(II)in accordance

				with the schedule of the Federal- or State-approved agreement in subsection

				(c).

												(2)Effect of

				governmental assistance on eligibilitySuch term shall not

				include any taxpayer who receives any cost share assistance from the Federal

				Government or a State government under any approved site-specific recovery

				action or agreement described in subsection (c) for the taxable year, unless

				the adjusted gross income of the taxpayer for such taxable year does not exceed

				the amount of the adjusted gross income limitation which would apply to such

				taxpayer for such taxable year for purposes of the credit allowed under section

				32.

									(e)Carryback and

				carryforward allowed

									(1)In

				generalIf the credit

				allowable under subsection (a) for a taxable year exceeds the amount of the

				limitation under subsection (b) for such taxable year (in this paragraph

				referred to as the unused credit year), such excess shall be a

				credit carryback to each of the 1 taxable years preceding the unused credit

				year and a credit carryforward to each of the 20 taxable years following the

				unused credit year.

									(2)RulesRules similar to the rules of section 39

				shall apply with respect to the credit carryback and credit carryforward under

				subparagraph (A).

									(f)Credits may be

				transferredNothing in any law or rule of law shall be construed

				to limit the transferability of any credit allowed by this section through sale

				and repurchase agreements.

								(g)Special

				rules

									(1)Basis

				reductionThe basis of any

				property for which a credit is allowable under subsection (a) shall be reduced

				by the amount of such credit (determined without regard to subsection

				(b)).

									(2)No double

				benefitThe amount of any

				deduction or credit allowable under this chapter (other than the credit

				allowable under subsection (a)), shall be reduced by the amount of credit

				allowed under subsection (a) (determined without regard to subsection (b)(2))

				for the taxable year.

									(3)Reduction for

				assistanceThe amount taken

				into account under subsection (a) with respect to any project shall be reduced

				by the amount of any Federal, State, or local grant or other assistance

				received by the taxpayer during such taxable year or any prior taxable year

				which was used for qualified conservation and recovery costs and which was not

				included in the gross income of such taxpayer.

									(h)RecaptureThe Secretary shall, by regulations,

				provide for the recapture of any credit allowable under subsection (a) if the

				taxpayer breaches or terminates the agreement described in subsection

				(c).

								.

					(2)Basis

			 adjustmentSection 1016(a) of such Code is amended by striking

			 and at the end of paragraph (36), by striking the period at the

			 end of paragraph (37) and inserting , and, and by adding at the

			 end the following new paragraph:

						

							(38)to the extent

				provided in section

				30D(g)(1).

							.

					(3)Clerical

			 amendmentThe table of sections for subpart B of part IV of

			 subchapter A of chapter 1 of such Code is amended by inserting after the item

			 relating to section 30C the following new item:

						

							

								Sec. 30D. Credit for costs incurred for conversation activities

				related to endangered, threatened, and candidate

				species.

							

							.

					(4)Effective

			 dateThe amendments made by this subsection shall apply to

			 taxable years ending after the date of the enactment of this Act.

					IVProtections and

			 Measures in Forests

			401.Protections

			 and measuresSection 506(a) of

			 the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6576(a)) is

			 amended—

				(1)by striking

			 and protection under— and inserting and protection as

			 follows:; and

				(2)by striking

			 paragraphs (1) and (2) and inserting the following:

					

						(1)Conservation

				activities that include a site-specific recovery actionIn the

				case of a landowner that enrolls in the program and the restoration plan of

				which includes 1 or more site-specific recovery actions from a recovery plan

				approved under section 4(f) of the Endangered Species Act of 1973 (16 U.S.C.

				1533(f)), the landowner shall not be liable under section 9 of that Act (16

				U.S.C. 1538) for the incidental take of species covered by the restoration

				plan—

							(A)for the duration

				of the agreement; and

							(B)within the area

				in which the net conservation benefits will accrue, so long as the contribution

				to recovery is at least proportional to the potential for and degree of

				incidental taking that may reasonably be expected to occur in the restoration

				plan.

							(2)Conservation

				activities that do not include a site-specific recovery actionIn

				the case of a landowner the conservation activities of which do not include a

				site-specific recovery action from a recovery plan approved under section 4(f)

				of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)), the Secretary of

				Agriculture shall make available to the landowner safe harbor or similar

				assurances and protections under—

							(A)section 7(b)(4)

				of the Endangered Species Act of 1973 (16 U.S.C. 1536(b)(4)); or

							(B)section 10 (a)(1)

				of that Act (16 U.S.C.

				1539(a)(1)).

							.

				

